UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2144


DEMARK DIXON,

                Plaintiff – Appellant,

          v.

MR. TOM RAMIREZ, US Probation Officer, acting in his own
individual capacity, but under color of Federal Authority;
HALLS AUTOMOTIVE, LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:12-cv-00137-RAJ-TEM)


Submitted:   January 14, 2013             Decided:   February 12, 2013


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


DeMark Dixon, Appellant Pro Se. Virginia Lynn Van Valkenburg,
Assistant United States Attorney, Norfolk, Virginia; Randall
Clair Lenhart, Jr., KALBAUGH, PFUND & MESSERSMITH, PC, Norfolk,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            DeMark     Dixon    appeals        the   district     court’s    orders

dismissing    his    complaint     for    failing      to   state   a    claim    and

denying his Rule 60(b) motion.                We have reviewed the record and

find   no   reversible    error.         Accordingly,       we   affirm     for   the

reasons stated by the district court.                   Dixon v. Ramirez, No.

2:12-cv-00137-RAJ-TEM (E.D. Va. July 18, 2012; Oct. 1, 2012).

We deny leave to proceed in forma pauperis.                      We dispense with

oral   argument      because    the    facts     and   legal     contentions      are

adequately    presented    in    the     materials     before     this    court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                          2